Hart, J., (after stating the facts). We are of the opinion -that under the facts and circumstances in evidence it would be equitable waste for the defendant to cut down the walnut and pecan trees.  (1) Equitable waste has been defined to be “that which a prudent man would not do with his own property.” Professor Pomeroy says that the oases of equitable waste are almost, if not exclusively, confined to the destruction or removal of buildings, the carrying away of the soil, the cutting of ornamental or sheltering trees and shrubs and the cutting of saplings and ¡stripping the land of timber. Continuing, the same author said: “ ‘Ornamental’ as applied to trees and shrubs in matters of equitable waste is a technical term,” and he quoted with approval the following language from an opinion rendered bv Lord Eldon: ‘ ‘ The question is not, whether the timber is or is not ornamental; but the fact to be.determined is that it was planted for ornament; or, if not originally planted for ornament, was, as we express it, left standing for ornament by some person having the absolute power of disposition. ” Pomeroy’s Equity Jurisprudence (3 ed.), vol. 5, § 490. In the case of Clement v. Wheeler, 25 N. H. 361, the court said that a tenant for life will be enjoined from committing equitable waste by cutting timber planted and left standing for the ¡shelter or ornament of a mansion house or grounds and that this ¡principle has been extended from the. ornament of a house outhouses and grounds, and then to the vistas and avenues of the estate. See, also, Alexander v. Fisher, 7 Ala. 514. The facts in the case before us show that all of the four hundred acre tract of land allotted to' Mrs. O’Kane for her life was in cultivation except this small grove of walnut and pecan trees, that this grove was situated next to the river bank and had been reserved by the owners of the fee for the purpose of a building site; also that it had been reserved because of the fruit the trees might bear and for the purpose of ornament.' The testimony shows that all the remainder of the estate had been cleared up and that this .small grove of walnut and pecan trees had ¡been left by the owners in fee and that it was intended that the trees should never be cut down or destroyed.  (2) Under these circumstances we think the case clearly falls within the definition .of equitable waste and are of the opinion that the chancellor should have enjoined the defendant from cutting down the .trees as prayed for by the plaintiff. It follows that the decree will be reversed and the cause remanded with directions to the chancellor to énter a decree in accordance with this opinion.